Citation Nr: 0005826	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to burial allowance.  


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.  He died on November [redacted], 1997.  
The appellant is his daughter.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in March 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDING OF FACT

At the time of his death, the veteran was not hospitalized by 
VA.  


CONCLUSION OF LAW

Entitlement to burial allowance is not warranted.  
38 U.S.C.A. §§ 1703, 2303, 5107 (West 1991); 38 C.F.R. 
§ 3.1600 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is not in dispute that the veteran died as a result of 
nonservice-connected prostate cancer.  The appellant, his 
daughter, filed an application for VA burial benefits.  She 
contends that her father should be considered to have been 
"properly hospitalized by VA" at the time of his death.  

The records disclose that the veteran was admitted to a VA 
medical center in July 1997 and transferred to that 
facility's nursing home care unit in August 1997.  At the 
time of transfer, it was noted that the veteran might receive 
follow-up care at Parma Community Hospital.  He was 
discharged on September 5, 1997, to the care of his family.  
On September 10, 1997, a social worker at the VA medical 
center noted that the veteran's family was trying to care for 
him at home, and a non-VA hospice social worker had indicated 
that the family had been referred to Malachi House.  (It is 
not clear from the record whether Malachi House is affiliated 
with Parma Community Hospital, or a separate facility).  The 
veteran's death certificate notes that he died at Malachi 
House, Cleveland, Ohio.  

The appellant contends that she was not told that the veteran 
"was discharged from the VA", and she points out that a VA 
physician, who had treated the veteran, signed the death 
certificate.  Nevertheless, the veteran was not a patient at 
the VA medical center at the time of his death.  

Applicable law and regulations provide that:  

If a person dies from nonservice-
connected causes while properly 
hospitalized by VA, there is payable 
an allowance for the actual cost of 
the person's funeral and burial and 
an additional amount for 
transportation of the body to the 
place of burial.  For burial 
allowance purposes, the term 
hospitalized by VA means:  Admission 
to a VA facility for hospital, 
nursing home, or domiciliary care; 
admission (transfer) to a non-VA 
facility for hospital care under the 
authority of 38 U.S.C.A. § 1703; 
admission (transfer) to a nursing 
home for nursing home care at the 
expense of the United States; or 
admission (transfer) to a State 
nursing home for nursing home care 
with respect to which payment is 
authorized under 38 U.S.C.A. § 1741.  
38 U.S.C.A. § 2303(a); 38 C.F.R. 
§ 3.1600(c).  

At his death, the veteran was not admitted to a VA facility, 
nor was he a patient at a nursing home, either State or 
private.  The question then becomes whether he had been 
admitted or transferred to a non-VA facility under the 
authority of 38 U.S.C.A. § 1703.  That statute authorizes 
VA's Secretary to contract with non-department facilities, 
when department facilities are not capable of furnishing 
economical or required hospital care or medical services, 
under certain circumstances.  

In March 1998, the VA medical center notified the RO that 
there was no contract for care between VA and either Parma 
Community Hospital or Malachi House.  The appellant has not 
presented any evidence that there was ever such a contract 
and, in fact, she has stated that there was no charge for the 
veteran's care at Malachi House, and so there was no expense 
to the family or to VA.  The Board must therefore conclude 
that the veteran was not, on November [redacted], 1997, his date of 
death, hospitalized by VA, so as to permit payment of burial 
benefits.  38 U.S.C.A. §§ 1703, 2303; 38 C.F.R. § 3.1600.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply in this 
case.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to burial allowance is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 


